UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54370 MEWBOURNE ENERGY PARTNERS 10-A, L.P. Delaware 27-1903816 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3901 South Broadway, Tyler, Texas (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, including area code:
